             Case 2:18-cr-00422-SPL Document 442 Filed 01/18/19 Page 1 of 3



1    James C. Grant (Wash. Bar No. 14358, admitted pro hac vice)
     DAVIS WRIGHT TREMAINE LLP
2
     920 Fifth Ave, Suite 3300
3    Seattle, Washington 98104-1610
     Telephone: (206) 757-8096
4    Facsimile: (206) 757-7096
5    Email:       jimgrant@dwt.com

6    Counsel for Defendant Michael Lacey and James Larkin
7
                         IN THE UNITED STATES DISTRICT COURT
8
                               FOR THE DISTRICT OF ARIZONA
9
     United States of America,                    No. 2:18-CR-00422-SPL
10

11                            Plaintiff,          NOTICE OF CHANGE OF ADDRESS

12      v.

13   Michael Lacey, et al.,
14                            Defendants.
15

16
             PLEASE TAKE NOTICE THAT effective November 26, 2018, the address for
17
     James C. Grant and the Seattle location of Davis Wright Tremaine, LLP, counsel of
18
     record for Defendants Michael Lacey and James Larkin has changed. Please take note
19
     of the following change of address and change your records accordingly:
20

21
         FORMER ADDRESS:                            NEW ADDRESS:
22

23       James C. Grant (admitted pro hac vice)     James C. Grant (admitted pro hac vice)
         DAVIS WRIGHT TREMAINE LLP                  DAVIS WRIGHT TREMAINE LLP
24       1201 Third Avenue, Suite 2200              920 Fifth Avenue, Suite 3300
         Seattle, WA 98101-3045                     Seattle WA 98104-1610
25
         Email: jamesgrant@dwt.com                  Email: jamesgrant@dwt.com
26       Telephone: (206) 622-3150                  Telephone: (206) 622-3150
         Facsimile: (206) 757-7700                  Facsimile: (206) 757-7700
27

28
      NOTICE OF CHANGE OF ADDRESS (Case No. 2:18-CR-00422-SPL) - 1      Davis Wright Tremaine LLP
                                                                                 L AW O F FICE S
                                                                          920 Fifth Avenue, Suite 3300
                                                                              Seattle, WA 98104
                                                                     206.622.3150 main · 206.757.7700 fax
          Case 2:18-cr-00422-SPL Document 442 Filed 01/18/19 Page 2 of 3



1         RESPECTFULLY SUBMITTED this 18th day of January, 2019.
2                                                     DAVIS WRIGHT TREMAINE LLP
3

4                                                     By: ____________________________
5                                                         James C. Grant
                                                         Attorney for Defendants
6                                                        Michael Lacey and Jim Larkin
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF CHANGE OF ADDRESS (Case No. 2:18-CR-00422-SPL) - 2      Davis Wright Tremaine LLP
                                                                                L AW O F FICE S
                                                                         920 Fifth Avenue, Suite 3300
                                                                             Seattle, WA 98104
                                                                    206.622.3150 main · 206.757.7700 fax
           Case 2:18-cr-00422-SPL Document 442 Filed 01/18/19 Page 3 of 3



1                                CERTIFICATE OF SERVICE
2          I hereby certify that on January 18, 2019, a true and correct copy of the foregoing
3
     document was electronically filed with the Clerk of the United States District Court of
4
     the District of Arizona by using the CM/ECF system, and that service will be
5

6    accomplished by the CM/ECF system to all counsel of record.

7

8                                      James C. Grant
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      NOTICE OF CHANGE OF ADDRESS (Case No. 2:18-CR-00422-SPL) - 3      Davis Wright Tremaine LLP
                                                                                 L AW O F FICE S
                                                                          920 Fifth Avenue, Suite 3300
                                                                              Seattle, WA 98104
                                                                     206.622.3150 main · 206.757.7700 fax
